NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN JESUS BANDA-HUERTA,                        No.    16-73809

                Petitioner,                     Agency No. A205-647-890

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Juan Jesus Banda-Huerta, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Banda-Huerta

failed to establish that any harm his family experienced or that he fears in Mexico

was or would be on account of a protected ground. See Zetino v. Holder, 622 F.3d
1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). We do not address Banda-Huerta’s contentions as to his

alleged membership in or the cognizability of the social group of his family,

because the BIA did not rely on these bases in denying relief. See Santiago-

Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (“In reviewing the decision

of the BIA, we consider only the grounds relied upon by that agency.”) (citation

and internal quotation marks omitted). Thus, in the absence of a nexus to a

protected ground, Banda-Huerta’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Banda-Huerta failed to show it is more likely than not that he would be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1230 (9th Cir. 2016).

      PETITION FOR REVIEW DENIED.


                                         2                                      16-73809